18-1750
     Zhang v. Barr
                                                                           BIA
                                                                        Hom, IJ
                                                                   A206 027 693
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 3rd day of February, two thousand twenty.
 5
 6   PRESENT:
 7            ROBERT A. KATZMANN,
 8                 Chief Judge,
 9            DENNY CHIN,
10            RAYMOND J. LOHIER, JR.,
11                 Circuit Judges.
12   _____________________________________
13
14   XIANG ZHANG, AKA QIANG ZHANG,
15            Petitioner,
16
17                   v.                                  18-1750
18                                                       NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                 Doen Zheng, Law Office of Doen
25                                   Zheng, P.C., New York, NY.
26
27   FOR RESPONDENT:                 Joseph H. Hunt, Assistant Attorney
28                                   General; Holly M. Smith, Senior
1                                    Litigation Counsel; David Kim,
2                                    Trial Attorney, Office of
3                                    Immigration Litigation, United
4                                    States Department of Justice,
5                                    Washington, DC.

6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10       Petitioner Xiang Zhang, a native and citizen of the

11   People’s Republic of China, seeks review of a May 14, 2018,

12   decision of the BIA affirming a July 13, 2017, decision of an

13   Immigration Judge (“IJ”) denying Zhang’s application for

14   asylum,    withholding    of    removal,     and   relief   under   the

15   Convention Against Torture (“CAT”).          In re Xiang Zhang, No.

16   A 206 027 693 (B.I.A. May 14, 2018), aff’g No. A 206 027 693

17   (Immig. Ct. N.Y. City Jul. 13, 2017).         We assume the parties’

18   familiarity with the underlying facts and procedural history

19   in this case.

20       We have reviewed both the IJ’s and the BIA’s decisions

21   “for the sake of completeness.”              Wangchuck v. Dep’t of

22   Homeland   Sec.,   448 F.3d 524,   528   (2d   Cir.   2006).    The

23   applicable standards of review are well established.                  8


                                        2
1    U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d
2    67,    76    (2d     Cir.   2018)    (reviewing     adverse    credibility

3    determinations for substantial evidence).                 “Considering the

4    totality of the circumstances, and all relevant factors, a

5    trier of fact may base a credibility determination on . . .

6    the consistency between the applicant’s . . . written and

7    oral statements . . . , the internal consistency of each such

8    statement, [and] the consistency of such statements with

9    other evidence of record . . . without regard to whether an

10   inconsistency, inaccuracy, or falsehood goes to the heart of

11   the     applicant’s         claim     .     .   .    .”            8     U.S.C.

12   § 1158(b)(1)(B)(iii).         “We defer . . . to an IJ’s credibility

13   determination unless, from the totality of the circumstances,

14   it is plain that no reasonable fact-finder could make such an

15   adverse credibility ruling.”               Xiu Xia Lin v. Mukasey, 534

16 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d
17   at     76.         Substantial      evidence    supports     the       agency’s

18   determination that Zhang was not credible as to his claim

19   that    he    was     persecuted      in   China    on    account      of   his

20   Christianity.




                                            3
1        The agency reasonably relied on several inconsistencies

2    in Zhang’s statements at his credible fear interview and

3    between his interview and hearing testimony concerning the

4    dates and lengths of his alleged detentions in China following

5    arrests at an unregistered church.   During his interview, he

6    initially stated that he was arrested on March 15, 2013 and

7    detained for 8 days, but near the end of his interview, he

8    stated that he was also arrested on March 22.   When confronted

9    with the fact that there were not 8 days between these two

10   dates, Zhang stated that he was arrested for the second time

11   on April 2.   He then testified that he was arrested on March

12   15 and 22, and detained for four days after each arrest.   The

13   IJ was not required to credit Zhang’s explanation that he was

14   nervous and misspoke during the interview.      See Ming Zhang

15   v. Holder, 585 F.3d 715, 722 (2d Cir. 2009) (applicant’s “mere

16   recitation that he was nervous or felt pressured during an .

17   . . interview will not automatically prevent” the agency from

18   relying on the interview); Majidi v. Gonzales, 430 F.3d 77,

19   80 (2d Cir. 2005) (“A petitioner must do more than offer a

20   plausible explanation for his inconsistent statements to

21   secure relief; he must demonstrate that a reasonable fact-


                                   4
1    finder would be compelled to credit his testimony.” (internal

2    quotation marks omitted)).

3        The agency also reasonably relied on several material

4    omissions   from   Zhang’s   application.    He    testified    that

5    officials punched and kicked him on his stomach, back, and

6    legs during his first detention and beat him again during his

7    second detention.     He also testified that his parents paid

8    bribes to obtain his release after both detentions.               In

9    contrast, his application does not include the days or even

10   the year of either detention, the lengths of the detentions,

11   any details about the first beating, or the fact that he was

12   beaten at all during his second detention.           Additionally,

13   while the application states that his parents paid a bribe

14   for release after his first arrest, it does not mention a

15   bribe in relation to the second arrest.           Although we have

16   cautioned   against    placing   excessive   weight     on     minor

17   omissions, these omissions were not minor as they concerned

18   the only incidents of past harm.     See Hong Fei Gao, 891 F.3d
19   at 79–80; Xiu Xia Lin, 534 F.3d at 167 (holding that a

20   petitioner’s failure to include the length of his detention

21   in his asylum application was a proper basis for the IJ’s


                                      5
1    adverse credibility determination); Xian Tuan Ye v. Dep’t of

2    Homeland Sec., 446 F.3d 289, 295 (2d Cir. 2006) (holding that

3    a “material inconsistency in an aspect of [applicant’s] story

4    that served as an example of the very persecution from which

5    he sought asylum . . . afforded substantial evidence to

6    support the adverse credibility finding” (internal quotation

7    marks and citation omitted)).          Given the detail provided on

8    some points in the written statement, the IJ did not err in

9    relying on the omission of other details, such as the second

10   beating and bribe or the length of his detention, as those

11   are details one “would reasonably have been expected to

12   disclose.”     Hong Fei Gao, 891 F.3d at 78-79.

13        The     agency     also    reasonably   found        that   Zhang's

14   corroborating evidence failed to rehabilitate his testimony.

15   “An applicant’s failure to corroborate his or her testimony

16   may bear on credibility, because the absence of corroboration

17   in   general    makes    an    applicant   unable    to    rehabilitate

18   testimony that has already been called into question.”              Biao

19   Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).                Zhang

20   did not submit any contemporaneous evidence corroborating his

21   injuries, and the IJ did not err in giving diminished weight


                                        6
1    to a letter from his mother in China.                  See Y.C. v. Holder,

2    741 F.3d 324, 332, 334 (2d Cir. 2013) (holding that “[w]e

3    generally defer to the agency’s evaluation of the weight to

4    be    afforded      an   applicant’s       documentary      evidence”    and

5    deferring to IJ’s decision to afford little weight to letter

6    from spouse in China).       While Zhang correctly argues that the

7    IJ should not have faulted him for the fact that his detention

8    certificates were unauthenticated, see Cao He Lin v. U.S.

9    Dep’t of Justice, 428 F.3d 391, 404 (2d Cir. 2005) (“asylum

10   applicants [cannot] always reasonably be expected to have an

11   authenticated document from an alleged persecutor” (internal

12   quotation marks omitted)), this error does not warrant remand

13   because       the   dates   on   the       detention     certificates    are

14   inconsistent with the dates Zhang gave during his interview,

15   id. at 402 (holding that remand is futile where “there is no

16   realistic possibility that the outcome would be different on

17   remand”).

18         Given these inconsistencies and omissions, substantial

19   evidence supports the adverse credibility determination.                 See

20   8    U.S.C.    § 1158(b)(1)(B)(iii).            The   adverse   credibility

21   determination       is   dispositive       of   asylum,    withholding   of


                                            7
1   removal, and CAT relief because all three forms of relief are

2   based on the same factual predicate.   See Paul v. Gonzales,

3   444 F.3d 148, 156-57 (2d Cir. 2006).

4       For the foregoing reasons, the petition for review is

5   DENIED.   All pending motions and applications are DENIED and

6   stays VACATED.

7                               FOR THE COURT:
8                               Catherine O’Hagan Wolfe,
9                               Clerk of Court




                                  8